Citation Nr: 1612740	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-47 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right hand and right upper extremity disability.

2.  Entitlement to service connection for a left hand and left upper extremity disability.

3.  Entitlement to an increased rating of 30 percent for migraine headaches.

4.  Entitlement to an initial compensable rating prior to March 8, 2006, and a rating in excess of 30 percent from March 8, 2006, for fibroids, status post myomectomy and hysterectomy with removal of uterus and cervix.

5.  Entitlement to an initial increased rating in excess of 10 percent for hypertension.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1988 to March 1991 and from August 1997 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the March 2004 and May 2010 rating decisions of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2015, the Veteran presented sworn testimony during a Video Conference Board hearing in Roanoke, Virginia, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for a right hand and right upper extremity disability; entitlement to an initial compensable rating prior to March 8, 2006, and a rating in excess of 30 percent from March 8, 2006, for fibroids, status post myomectomy and hysterectomy with removal of uterus and cervix; and entitlement to an initial rating in excess of 10 percent for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 14, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of her appeal for entitlement to service connection for a left hand and left upper extremity was requested.

2.  The Veteran in her May 2007 substantive appeal limited her appeal regarding migraine headaches to an increased rating of 30 percent; this rating was granted in a May 2010 rating decision.


CONCLUSIONS OF LAW

 
1.  The criteria for withdrawal of the appeals with respect to the issue of entitlement to service connection for a left hand and left upper extremity disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The Veteran's appeal has been satisfied by the AOJ in a May 2010 rating decision, and the not have jurisdiction to review the appeal and it is therefore dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204.  In the present case, the Veteran clarified that she had not been claiming a disability related to her left hand and left upper extremity, but her right hand and right upper extremity and the claim regarding her left side was in error. Accordingly, the Board finds that she has withdrawn her appeal for service connection for a left hand and left upper extremity disability, hence, there remain no allegations of errors of fact or law for appellate consideration. 

With regard to her claim for an increased rating for migraine headaches, in her May 2007 substantive appeal the Veteran indicated that she was seeking up to a 30 percent rating and would be satisfied with this evaluation.  The RO awarded this rating in a May 2010 decision, effective for the entirety of the appeal period. Thus, there remains no allegation of error of fact or law for appellate consideration.

Accordingly, the appeals as to these issues are dismissed.


ORDER

The claim for service connection a left hand and left upper extremity disability is dismissed.

The claim for a rating greater than 30 percent for migraines is dismissed.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for a right hand and right upper extremity disability.  The Veteran was no provided a VA examination on this issue and the Board finds that this was an error.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the right hand and upper extremity condition, the Veteran has made repeated credible assertions that she is suffering from a right hand and right shoulder disability, to include tendonitis.  The Veteran's contention that she suffered from this type of pain since service is credible given her Military Occupational Specialty (MOS) of a mechanic and her testimony of the duties she performed.  Likewise, the Veteran's testimony that she initially suffered from these symptoms while in service and has continued to suffer from the same symptoms in her right and hand and right upper extremity despite not seeking treatment in service are credible.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any diagnosed right hand and right upper extremity disability.

With regard to the issues of entitlement to an initial compensable rating prior to March 8, 2006, and a rating in excess of 30 percent from March 8, 2006, for fibroids, status post myomectomy and hysterectomy with removal of uterus and cervix, and entitlement to an initial rating in excess of 10 percent for hypertension. The provisions of 38 C.F.R. § 19.31  require that the AOJ issue a supplemental statement of the case (SSOC) if additional pertinent evidence is received and the case has not yet been certified for appeal.  38 C.F.R. § 19.31.  The record shows that the AOJ received additional medical evidence in the form of medical records and VA examination reports, after the latest SOC was issued in May 2007, but before the case was certified to the Board in September 2015.  Because the additional evidence contains medical evidence pertaining to these issues, a remand is required to allow the AOJ opportunity to adjudicate these claims in light of the new evidence.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response VA medical records from the VA Medical Center (VAMC) in Washington D.C. from 2002 forward should be collected and associated with the claims file.  Any records archived should be obtained from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  The RO should clarify if the Veteran still wants a hearing on the issues of entitlement to an initial compensable rating prior to March 8, and a rating in excess of 30 percent from March 8, 2006 for fibroids, status post myomectomy and hysterectomy with removal of uterus and cervix, and entitlement to an initial increased rating in excess of 10 percent for hypertension.

3. After the above development is accomplished, schedule the Veteran for an appropriate VA examination for her right hand and right upper extremity condition.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, the hearing testimony, and take a detailed history from the Veteran regarding the onset of her right hand and right upper extremity disability and any continuity of symptoms since that time.  

After considering the pertinent information in the record in its entirety, The examiner is asked to IDENTIFY ANY RIGHT HAND AND/OR RIGHT UPPER EXTREMITY DISABILITIES and opine as to whether it is at least as likely as not 9i.e. 50 percent probability or greater), that ANY IDENTIFIED RIGHT AND AND/OR RIGHT UPPER EXTREMITY DISABILTIES were incurred or aggravated by her active duty or are otherwise etiologically related to the Veteran's active service.

In providing an opinion, the examiner should comment on the Veteran's statement that the pain in her right hand and right upper extremity began in service and have continued since that time.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for a right hand and right upper extremity disability; entitlement to an initial compensable rating prior to March 8, 2006, a rating in excess of 30 percent from March 8, 2006 for fibroids, status post myomectomy and hysterectomy with removal of uterus and cervix; and entitlement to an initial rating in excess of 10 percent for hypertension.  If the benefits sought on appeal is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


